DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 06/23/2022.
	
Status of Rejections
All previous rejections are withdrawn in view of Applicant’s amendments.
New grounds of rejection are necessitated by Applicant’s amendments. 

Claim(s) 1-2 is/are pending for this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al (“Studies on bipolar membranes”, Reactive & Functional Polymers, 28, 1996, pages 243-251) in view of Lee et al (EP 0143582 A2), Watakabe et al (US 2017/0098846 A1), and Khodabakhshi (“Comparative Studies on Morphological, Electrochemical, and Mechanical Properties of S-Polyvinyl Chloride Based Heterogeneous Cation-Exchange Membranes with Different Resin Ratio Loading”, I&EC Research, 2010, 49, pages 8477-8487), Eng et al (US 3,925,174) and Chlanda (US 5,049,250).

Claim 1: Trivedi discloses a bipolar membrane (see e.g. abstract of Trivedi) in which a cation-exchange membrane and an anion-exchange membrane are directly joined to each other (see e.g. connecting paragraph of pages 244 and 245 and Fig 2 of Trivedi),
	said cation-exchange membrane contains a polyvinyl chloride (see e.g. page 246, col 1 of Trivedi), and 
wherein the cation-exchange membrane has a membrane resistance of not more than 3.0 Ω cm2 (see e.g. page 245, col 1, paragraph 2.3 of Trivedi). 

Trivedi does not explicitly teach a polyolefin reinforcing member. Lee discloses including reinforcing members of polypropylene improve the strength (see e.g. page 5, lines 23-25 of Lee) for bipolar polyvinyl chloride (see e.g. page 4, lines 15-16 of Lee) membranes (see e.g. abstract of Lee). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the membrane of Trivedi to include the reinforcing members taught in Lee to improve the membrane strength. 

Trivedi in view of Lee does not explicitly teach that the polvolefin reinforcing member is a polyethylene type polymer. Watakabe teaches that that polypropylene and polyethylene are suitable and equivalent reinforcing materials for electrolyte membranes (see e.g. [0310] of Watakabe). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the membrane of Trivedi in view of Lee to select polyethylene as the material for the reinforcing member because Watakabe teaches that that polypropylene and polyethylene are suitable and equivalent reinforcing materials for electrolyte membranes and KSR rationale states that it is obvious to choose ‘from a finite number of identified, predictable solutions, with a reasonable expectation of success’. MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’. 

Trivedi does not explicitly teach that the polyvinyl chloride is present in an amount of 20% to 30% by mass. Trivedi teaches that differing weight percent’s of the membrane components affects the membrane characteristics (see e.g. connecting paragraph of page 244 and 245 and Conclusion of Trivedi). Lee teaches that PVC can be present in at least 7% for PVC bipolar membranes (a solution of 7% PVC precursor that is reacted, dried, and cleaned to form the cation-exchange membrane. The solvents in the solution would be removed after polymerization and that amount of PVC would be higher than the initial 7%, see e.g. page 10, Example 1 of Lee). Khodabakhshi teaches an ion exchange membrane using PVC (see e.g. abstract of Khodabakhshi) wherein the ratio of PVC to ion exchange material is studied (see e.g. Table 1 of Khodabakhshi). For ratios ranging from 40-60:60-40, it was concluded that resistance is lowered and current efficiency is increased when adding more ion exchange material. However, the mechanic strength and stability is decreased as well. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to optimize the amount of polyvinyl chloride in the cation-exchange membrane between 7 and 60 wt% as taught in Lee and Khodabakhshi through routine experimentation to get the desired cation-exchange membrane characteristics, such as current efficiency, membrane resistance, strength, and stability. 

The limitation “a leakage ratio of gluconic acid at 60°C is not more than 1.0%” is an intended function/feature of the membrane. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Trivedi in view of Lee, Watakabe, and Khodabakhsh teaches all the required structure of the claim and would render the intended function limitation obvious.

Furthermore, the instant disclosure describes the leakage ratio as being representative of the cation membrane’s ability to prevent the diffusion of anions (see e.g. [0023] of the instant PGPub). Eng teaches that “The cationic membranes oppose or prevent the passage of anions” (see e.g. col 4, lines 53-55 of Eng) and Chlanda teaches that the anions are blocked by the negatively charge membrane, but some anions can pass through the membrane (see e.g. col 6, lines 44-61 of Chlanda). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cation-exchange membrane of Trivedi in view of Lee, Watakabe, and Khodabakhsh by adjusting the charged groups and structure of the cation-exchange membrane to minimize the flow of anions through the membrane.

Claim 2: This claim is an intended use/function for the membrane. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Trivedi in view of Lee, Watakabe, Khodabakhsh, Eng, and Chlanda teaches all the required structure of the claim and would render the intended function limitation obvious. Furthermore, Trivedi does not mention any peeling occurring. 

Response to Arguments
Applicant’s arguments filed on 08/03/2021 with respect to the rejection(s) of the claim(s) under 35 USC 103 over Trivedi in view of Lee have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Trivedi in view of Lee and Watakabe.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795